             Case 18-35672 Document 1112 Filed in TXSB on 01/21/19 Page 1 of 4



                                UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
    WESTMORELAND COAL COMPANY, et al.,1                              ) Case No. 18-35672 (DRJ)
                                                                     )
                                        Debtors.                     ) (Jointly Administered)
                                                                     )

                             NOTICE OF CANCELLATION OF AUCTION
                            AND DESIGNATION OF SUCCESSFUL BIDDER


             PLEASE TAKE NOTICE that pursuant to the Order (I) Authorizing Westmoreland Coal

Company and Certain Debtor Affiliates to Perform Obligations Related to the Stalking Horse Bid,

(II) Approving Bidding Procedures with Respect to Substantially All Assets, (III) Approving

Contract Assumption and Assignment Procedures, (IV) Scheduling Bid Deadlines and an Auction,

(V) Scheduling Hearings and Objection Deadlines with Respect to the Disclosure Statement and

Plan Confirmation, and (VI) Approving the Form and Manner of Notice Thereof [Docket No. 519]

(the “Bidding Procedures Order”),2 the deadline for submitting Qualified Bids for the assets of the

WLB Debtors was January 15, 2019, at 4:00 p.m. (Central Time) (the “Bid Deadline”).




1
      Due to the large number of debtors in these chapter 11 cases, for which joint administration has been granted, a
      complete list of the debtors and the last four digits of their tax identification, registration, or like numbers is not
      provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims and
      noticing agent in these chapter 11 cases at www.donlinrecano.com/westmoreland. Westmoreland Coal
      Company’s service address for the purposes of these chapter 11 cases is 9540 South Maroon Circle, Suite 300,
      Englewood, Colorado 80112.
2
      All capitalized terms used but otherwise not defined herein shall have the meanings set forth in the Bidding
      Procedures Order.
       Case 18-35672 Document 1112 Filed in TXSB on 01/21/19 Page 2 of 4



       PLEASE TAKE FURTHER NOTICE that pursuant to the Bidding Procedures Order,

the Auction for the WLB Debtors’ assets was scheduled for January 22, 2019, at 10:00 a.m.

(prevailing Eastern Time) if one or more Qualified Bids were received on or before the Bid

Deadline (aside from the Stalking Horse Bid, which is deemed a Qualified Bid pursuant to the

Bidding Procedures Order).

       PLEASE TAKE FURTHER NOTICE that except for the Stalking Horse Bid, no

Qualified Bids were received for the WLB Debtors’ Core Assets assets before the Bid Deadline.

Accordingly, the WLB Debtors hereby cancel the Auction with respect to the Core Assets pursuant

to the Bidding Procedures Order.

       PLEASE TAKE FURTHER NOTICE that the WLB Debtors received several bids for

the Buckingham Mine, which is a Non-Core Asset. The WLB Debtors intend to seek approval of

a sale of the Buckingham Mine pursuant to procedures separate from those set forth in the Bidding

Procedures Order.

       PLEASE TAKE FURTHER NOTICE that the WLB Debtors received bids for certain

of the Non-Core Assets other than the Buckingham Mine. While those bids were not Qualified

Bids, the WLB Debtors intend to continue to evaluate such bids, in consultation with the

Consultation Parties.

       PLEASE TAKE FURTHER NOTICE that pursuant to the Bidding Procedures Order,

because no other Qualified Bid was received, the WLB Debtors have selected the Stalking Horse

Bid as the Successful Bid for the Core Assets and the Non-Core Assets except for the Buckingham

Mine; provided that the WLB Debtors may decide to enter into a sale of the (non-Buckingham)

Non-Core Assets to a bidder other than the Stalking Horse Bidder, which the WLB Debtors will

announce by separate notice filed with the Court.
      Case 18-35672 Document 1112 Filed in TXSB on 01/21/19 Page 3 of 4



Houston, Texas
January 21, 2019

/s/ Patricia B. Tomasco
Patricia B. Tomasco (Bar No. 01797600)    James H.M. Sprayregen, P.C.
Matthew D. Cavenaugh (Bar No. 24062656)   Michael B. Slade (Bar No. 24013521)
JACKSON WALKER L.L.P.                     Gregory F. Pesce (admitted pro hac vice)
1401 McKinney Street, Suite 1900          KIRKLAND & ELLIS LLP
Houston, Texas 77010                      KIRKLAND & ELLIS INTERNATIONAL LLP
Telephone:        (713) 752-4200          300 North LaSalle
Facsimile:        (713) 752-4221          Chicago, Illinois 60654
Email:            ptomasco@jw.com         Telephone:         (312) 862-2000
                  mcavenaugh@jw.com       Facsimile:         (312) 862-2200
                                          Email:             james.sprayregen@kirkland.com
Co-Counsel to the Debtors                                    michael.slade@kirkland.com
and Debtors in Possession                                    gregory.pesce@kirkland.com
                                          -and-
                                          Edward O. Sassower, P.C.
                                          Stephen E. Hessler, P.C. (admitted pro hac vice)
                                          KIRKLAND & ELLIS LLP
                                          KIRKLAND & ELLIS INTERNATIONAL LLP
                                          601 Lexington Avenue
                                          New York, New York 10022
                                          Telephone:       (212) 446-4800
                                          Facsimile:       (212) 446-4900
                                          Email:           edward.sassower@kirkland.com
                                                           stephen.hessler@kirkland.com
                                          -and-
                                          Anna G. Rotman, P.C. (Bar No. 24046761)
                                          KIRKLAND & ELLIS LLP
                                          KIRKLAND & ELLIS INTERNATIONAL LLP
                                          609 Main Street
                                          Houston, Texas 77002
                                          Telephone:      (713) 836-3600
                                          Email:          anna.rotman@kirkland.com

                                          Co-Counsel to the Debtors and Debtors in Possession
       Case 18-35672 Document 1112 Filed in TXSB on 01/21/19 Page 4 of 4



                                     Certificate of Service

        I certify that on January 21, 2019, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                      /s/ Patricia B. Tomasco
                                                      Patricia B. Tomasco
